UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4298


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEON MARQUESE GAITHER, a/k/a Sleepy,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Richard L. Voorhees, Senior District Judge. (5:14-cr-00034-RLV-DSC-1)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharon Leigh Smith, UNTI & SMITH, Raleigh, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keon Marquese Gaither pled guilty to conspiracy to possess with intent to

distribute cocaine base, 21 U.S.C. §§ 841(a), (b)(1)(C), 846 (2012), and possession of a

firearm involved in interstate commerce from which the serial number had been removed

or altered, 18 U.S.C. §§ 922(k), 924(a)(1)(B) (2012). The district court sentenced him to

64 months’ imprisonment. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that, in counsel’s view, there are no meritorious issues for

appeal, but addressing the validity of Gaither’s waiver of his right to appeal and whether

he could raise any issues outside the waiver. Although informed of his right to file a pro

se supplemental brief, Gaither has declined to do so. We affirm.

       Although Gaither’s plea agreement contains a waiver of the right to appeal his

conviction and sentence, because the Government has not sought to enforce the waiver,

we decline to enforce it sua sponte. See United States v. Jones, 667 F.3d 477, 486 (4th

Cir. 2012).

       We have reviewed the record and conclude that Gaither’s guilty plea was knowing

and voluntary and that his sentence is reasonable. See Gall v. United States, 552 U.S. 38,

41 (2007); see also United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying an

appellate presumption of reasonableness to a sentence imposed within a properly

calculated advisory Guidelines range).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Gaither’s conviction

and sentence. This court requires that counsel inform Gaither, in writing, of his right to

                                            2
petition the Supreme Court of the United States for further review. If Gaither requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Gaither. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3